                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
KEITH W. ANTHONY,                          : CIVIL ACTION
                              Plaintiff,   :
                                           :
      vs.                                  : NO. 14-5554
                                           :
RICHARD SELTZER, RYAN ALLES,               :
MEHMET BARZEV, MATTHEW BRETT and           :
CITY OF ALLENTOWN,                        :
                              Defendants. :
__________________________________________:

                                           ORDER

              AND NOW, this       8th    day of February, 2019, upon consideration of

Plaintiff’s Request for Leave to File an Amended Complaint to Join Adam Banatoi as a Named

Defendant and Memorandum of Law (ECF Nos. 91, 92), the Memorandum of Law in Opposition

filed by Defendants Barzev, Brett, City of Allentown and Seltzer (ECF No. 93), Plaintiff’s Reply

(ECF No. 94) and the Sur-Reply Brief (ECF No. 95),

              IT IS ORDERED that Plaintiff’s Request for Leave is GRANTED, and Plaintiff

shall file his Amended Complaint on or before February 13, 2019.

              IT IS FURTHER ORDERED that Mr. Banatoi’s Answer to the Amended

Complaint shall be filed on or before February 18, 2019.



                                                    BY THE COURT:



                                                    /s/ Henry S. Perkin___________________
                                                    HENRY S. PERKIN
                                                    United States Magistrate Judge
